MO-IS
                      ELECTRONIC RECORD



COA#      04-14-00352-CR                 OFFENSE:          MURDER

          JOHN GONZALES III V. THE
STYLE: state of texas                    COUNTY:           BEXAR

COA DISPOSITION:   AFFIRMED              TRIAL COURT:      386™ DISTRICT COURT


DATE: 05/06/15           Publish: YES    TCCASE#:          2013CR7917




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         JOHN GONZALES III V. THE                                   mi**       a^
STYLE: STATE OF TEXAS                          CCA #:             %0 *TQ mIS
     APPELLANTS               Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

  Rt-fustJ                                     JUDGE:
DATE: JWy 2 % 2&/f                             SIGNED:                  PC:.
JUDGE:    PCj /l/l**.}/ 3. yj^J-               PUBLISH:                 DNP:

                                                                           MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: